          CASE 0:18-cv-01776-JRT-HB Doc. 613 Filed 12/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST LITIGATION                      Case No. 18-cv-1776 (JRT/HB)

                                                       ORDER SETTING CASE
 This document relates to: ALL CASES                      MANAGEMENT
                                                        CONFERENCE AND
                                                      RESCHEDULING MOTION
                                                            HEARING


 Commonwealth of Puerto Rico,
                                                      Case No. 19-cv-2723 (JRT/HB)
                         Plaintiff,
 v.
 Agri Stats, Inc., et al.,
                         Defendants.

 Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC,
                                                      Case No. 19-cv-1578 (JRT/HB)
                         Plaintiffs,
 v.
 Agri Stats, Inc., et al.,
                         Defendants.


HILDY BOWBEER, United States Magistrate Judge

       The undersigned will convene a case management conference by ZOOMGOV

video technology in this matter on February 10, 2021, immediately following the

motion hearing reserved that morning. To allow sufficient time for the motion hearing

and the case management conference, the motion hearing will begin at 9:00 a.m. CST

rather than at 9:30 a.m. as previously scheduled.
         CASE 0:18-cv-01776-JRT-HB Doc. 613 Filed 12/23/20 Page 2 of 3




       In advance of the conference, counsel for the parties shall meet and confer about

the issues to be discussed and file on CM/ECF, on the due dates set forth below, a joint

agenda prioritizing the matters to be discussed and identifying the attorneys who will

participate in the conference, and update letters from each party or group of parties

advising the Court of the status of those matters from their perspective/s. For any topics

identified on the agenda that are not the subject of pending motions but on which the

parties have differing positions or perspectives, their update letters shall briefly describe

their respective positions. The conference, however, does not relieve counsel of the

obligation to meet and confer in good faith to resolve or narrow disputes without the

need for the Court’s assistance.

       The Court may in future case management conferences also hear disputes that the

parties wish to submit through the IDR process. However, since the Court will have

conducted two motion hearings in the preceding month, including a motion hearing

immediately preceding this conference, the Court does not intend to entertain IDR

submissions at this conference. If there are ripe disputes that the parties agree to submit

through the IDR process, they should identify those on the agenda and in their update

letters, and discuss with the Court at the case management conference the timing of a

separate IDR conference call or calls to address them. Submissions for such IDR

conference calls must comply with the Court’s process, which will be set forth in the

Pretrial Scheduling Order.

       The Court will circulate the ZOOMGOV information to counsel in advance of the

conference.


                                              2
        CASE 0:18-cv-01776-JRT-HB Doc. 613 Filed 12/23/20 Page 3 of 3




      The following deadlines will govern submissions for this conference:

           Joint agenda due: February 3, 2021, by 5:00 p.m. CST

           Update letters due: February 8, 2021, by 12:00 p.m. CST



      IT IS SO ORDERED.



Dated: December 23, 2020               s/ Hildy Bowbeer
                                       HILDY BOWBEER
                                       United States Magistrate Judge




                                          3
